,
                                                                                                                                                              i, )
                                                                                                                                                               (.,,
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page I of l



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                            JUDGMENT IN A CRIMINAL CASE
                                     V.                                    (For Offenses Committed On or After November I, 1987)


                        Abel Santoyo-Garcia                                Case Number: 3:20-mj-20538

                                                                           Debra Ann Dilorio
                                                                           Defendant's AttorneY..


REGISTRATION NO. 9489 6298                                                                                FILCD  '   , __
                                                                                                                            '(~
                                                                                                                            :."l'l,\'ll(l   •




THE DEFENDANT:
                                                                                                            MAR O9 2020
 l:8:1 pleaded guilty to count(s) 1 of Complaint
 D was found guilty to count( s)                                                 CLEf1l< U~:1 DIS i HIC')~ 99,~BI . . . "~
   after a plea of not guilty.                                             ,ouul11,..:.r·,'• l./i;;:i,, " -·   DEPUTY
                                                                            BY
   Accordingly, the defendantis ad'ud
                                  J ged guilty of such count(s), which invo ve the followin g offenses        ( ):
Title & Section                   Nature of Offense                                                         Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1
 •    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                     \     /
                                                                         • ________
                       \ /
                        ESL. TIME SERVED                                                  days

 IZl Assessment: $10 WAIVED l:8:1 Fine: WAIVED
 l:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, March 9, 2020
                                                                         Date of Imposition of Sentence


Received --"'·_/~/~c._,_f~----
         ouSM
            i:    "'
                  •'
                                                                         HML«it:::LOCK
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                           3:20-mj-20538
